 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   LEONARD A. SLAVEN,                                    CASE NO. 1:20-cv-00606-AWI-JLT (HC)
 8                          Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATION, GRANTING
 9                                                         RESPONDENT’S MOTION TO
                     v.                                    DISMISS, DISMISSING PETITION FOR
10                                                         WRIT OF HABEAS CORPUS,
                                                           DIRECTING CLERK OF COURT TO
11   PATRICK COVELLO,                                      ENTER JUDGMENT AND CLOSE
                                                           CASE, AND DECLINING TO ISSUE
12                          Respondent.                    CERTIFICATE OF APPEALABILITY
13                                                         (Doc. Nos. 25 & 29)
14

15          Petitioner Leonard A. Slaven is a state prisoner proceeding in propria persona with a
16 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On April 28, 2021, the magistrate

17 judge assigned to the case issued a findings and recommendation to grant Respondent’s motion to

18 dismiss. Doc. No. 29. This findings and recommendation was served on all parties and contained

19 notice that any objections were to be filed within twenty-one days from the date of service of that

20 order. To date, no party has filed objections.

21          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a
22 de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

23 magistrate judge’s findings and recommendation is supported by the record and proper analysis.

24          In addition, the Court declines to issue a certificate of appealability. A state prisoner
25 seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of his

26 petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S.
27 322, 335–36 (2003). The controlling statute in determining whether to issue a certificate of

28 appealability provides as follows:
            (a) In a habeas corpus proceeding or a proceeding under section 2255 before a
 1          district judge, the final order shall be subject to review, on appeal, by the court of
            appeals for the circuit in which the proceeding is held.
 2
            (b) There shall be no right of appeal from a final order in a proceeding to test the
 3          validity of a warrant to remove to another district or place for commitment or trial a
            person charged with a criminal offense against the United States, or to test the
 4          validity of such person’s detention pending removal proceedings.
 5          (c)
 6                  (1) Unless a circuit justice or judge issues a certificate of appealability, an
                    appeal may not be taken to the court of appeals from—
 7
                            (A) the final order in a habeas corpus proceeding in which the
 8                          detention complained of arises out of process issued by a State
                            court; or
 9
                            (B) the final order in a proceeding under section 2255.
10
                    (2) A certificate of appealability may issue under paragraph (1) only if the
11                  applicant has made a substantial showing of the denial of a constitutional
                    right.
12
                    (3) The certificate of appealability under paragraph (1) shall indicate which
13                  specific issue or issues satisfy the showing required by paragraph (2).
14 28 U.S.C. § 2253.

15          If a court denies a petitioner’s petition, the court may only issue a certificate of
16 appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

17 § 2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists

18 could debate whether (or, for that matter, agree that) the petition should have been resolved in a

19 different manner or that the issues presented were ‘adequate to deserve encouragement to proceed

20 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

21 880, 893 & n.4 (1983)).

22          In this case, the Court finds that Petitioner has not made the required substantial showing
23 of the denial of a constitutional right to justify the issuance of a certificate of appealability.

24 Reasonable jurists would not find the Court’s determination that Petitioner is not entitled to

25 federal habeas corpus relief debatable, wrong, or deserving of encouragement to proceed further.

26 Thus, the Court will decline to issue a certificate of appealability.
27          Accordingly, IT IS HEREBY ORDERED that:
28          1.      The findings and recommendation (Doc. No. 29) that was filed on April 28, 2021,

                                                        2
 1               is ADOPTED in full;
 2        2.     Respondent’s motion to dismiss (Doc. No. 25) is GRANTED;
 3        3.     Petitioner’s first-amended petition for writ of habeas corpus (Doc. No. 22) is
 4               DISMISSED;
 5        4.     The Clerk of Court is directed to ENTER judgment and CLOSE the file; and
 6        5.     The Court DECLINES to issue a certificate of appealability.
 7        This order terminates the action in its entirety.
 8
     IT IS SO ORDERED.
 9

10 Dated: June 30, 2021
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
